Title: From Thomas Jefferson to David Bailie Warden, 31 October 1823
From: Jefferson, Thomas
To: Warden, David Bailie


Dear Sir
Monticello
Oct. 31. 23.
If these things depended on ourselves, I should have great need of apology for being so late in acknoleging your letters of May. 13. & Aug. 15. and many indeed preceding them, as well as brochures, books Etc. but much sickness, age itself, and the debility consequent on it have withdrawn me from nearly all correspondence; and two dislocated wrists and crippled fingers render writing so slow that I have scarcely resolution to undertake it in any case. this must apologise to my friends Humboldt, Thouin, LaCepede and others whose recollections are cherished by me, altho’ I am not able to say so to them in writing. I have made a great effort to prove to mr Coray how much I sympathise with his suffering countrymen, how much I value himself, and take the liberty of putting the letter under your cover. the Spaniards also interest all our feelings, and France and her hellish alliance, if we are truly informed of their designs on this Hemisphere, may force us to fight, as well as feel for them.Here we are occupied with a contest, but a very peaceable one, of who shall be our next President. altho’ it is pretended that, with their name, the Federalists have changed their principles also, yet it appears they will vote to a man for the candidate whom they heretofore claimed as theirs. the race, when reduced as it will be, to two competitors only, will be a close one.You were so kind as to introduce me formerly to the correspondence of Messrs Debures, freres, libraries. I dealt with them several years with satisfaction. it is now about two years since I have had occasion to apply to them for books, & I then left in their hands a balance of 146 ƒ–70 of which they remind me, in a letter of Aug. 27. I take the liberty of inclosing a letter to them, merely to ask the value of that balance in books, and I make out a catalogue of such as will be acceptable to that amount by conjecture; but desire them expressly to stop in the catalogue where the balance stops. if you can aid them to an opportunity of forwarding the packet through mr Beasley, it will add to the numerous obligations for which I am indebted to you, as well as to the motives for repeating to you the assurances of my friendly esteem and great respect.Th: Jefferson